                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ANGEL BAKOV and JULIE HERRERA,                 :   Case No. 1:15-cv-02980
individually and on behalf of all others       :
similarly situated,                            :   Hon. Harry D. Leinenweber
                                               :
                             Plaintiffs,       :   Hon. Susan E. Cox
                                               :
              v.                               :
                                               :
CONSOLIDATED WORLD TRAVEL,                     :
INC. d/b/a HOLIDAY CRUISE LINE, a              :
Florida corporation,                           :
                                               :
                             Defendant.        :
                                               :
                                               :
KINAYA HEWLETT, on Behalf of Herself           :   Case No. 1:17-cv-00973
and all Others Similarly Situated,             :
                                               :   Hon. Harry D. Leinenweber
                             Plaintiff,        :
                                               :
              v.                               :
                                               :
CONSOLIDATED WORLD TRAVEL,                     :
INC. d/b/a HOLIDAY CRUISE LINE,                :
                                               :
                             Defendant.        :
                                               :

          NOTICE OF SUPPLEMENTAL AUTHORITY REGARDING
       TCPA CLAIMS AND SOUNDBOARD SOFTWARE IN SUPPORT OF
CLASS CERTIFICATION [ECF NO. 165] AND MOTION TO EXCLUDE [ECF NO. 169]

       Plaintiffs hereby notify the Court of the following supplemental authority regarding

TCPA claims and soundboard software in support of Plaintiffs’ Motion for Class Certification

[ECF No. 165], and Motion to Exclude the Testimony of Kenneth R. Sponsler [ECF No. 169].

       In Braver v. NorthStar Alarm Services, LLC, et al. (Exhibit A), following an evidentiary

hearing and receiving supplemental briefing, the Court certified a national class asserting TCPA




758468.1
claims involving soundboard software, which is the same kind of technology employed by

defendant Consolidated World Travel, Inc. (“CWT”) and which CWT’s expert opined is not

subject to the TCPA. No. 17-cv-0383, slip op. at *5–7 (W.D. Okla. Oct. 15, 2018). The Braver

opinion addresses many of the same challenges to class certification that CWT asserted in this

case, including a challenge to personal jurisdiction based on Bristol-Myers Squibb Co. v.

Superior Court of California, ___ U.S. ___, 137 S. Ct. 1773 (June 19, 2017). The Braver Court

rejected that argument because, not unlike what occurred here, the defendants failed to raise the

objection in either their answers or motions to dismiss and because the defendants had previously

stipulated to personal jurisdiction. Braver, slip op. at *8.

           On December 13, 2018, the Tenth Circuit denied the Braver defendants’ Rule 23(f)

petition for permission to appeal the order certifying the class. NorthStar Alarm Services, LLC, et

al., v. Robert H. Braver, No. 18-603, slip op. (10th Cir. Dec. 13, 2018) (Exhibit B).



Dated: December 14, 2018                               Respectfully submitted,

                                                       LITE DEPALMA GREENBERG, LLC

                                               By:     /s/ Katrina Carroll
                                                       Katrina Carroll
                                                       kcarroll@litedepalma.com
                                                       Kyle A. Shamberg
                                                       kshamberg@litedepalma.com
                                                       111 W. Washington Street, Suite 1240
                                                       Chicago, IL 60602
                                                       Telephone: (312) 750-1265

                                                       JEFFREY GRANT BROWN, P.C.
                                                       Jeffrey Grant Brown
                                                       jeff@jgbrownlaw.com
                                                       221 North LaSalle Street, Suite 1414
                                                       Chicago, IL 60601
                                                       Telephone: (312) 789-9700



                                                   2
758468.1
               SIPRUT PC
               Joseph J. Siprut
               jsiprut@siprut.com
               Todd L. McLawhorn
               tmclawhorn@siprut.com
               17 N. State Street, Suite 1600
               Chicago, Illinois 60602
               Telephone: (312) 236-0000

               AHDOOT & WOLFSON, PC
               Robert Ahdoot (admitted pro hac)
               rahdoot@ahdootwolfson.com
               Tina Wolfson (admitted pro hac)
               twolfson@ahdootwolfson.com
               1016 Palm Avenue
               West Hollywood, California 90069
               Telephone: (310) 474-9111

               Counsel for Plaintiffs Bakov and Herrera

               BURSOR & FISHER, P.A.
               Yitzchak Kopel (admitted pro hac)
               ykopel@bursor.com
               888 Seventh Avenue
               New York, NY 10019
               Telephone: (646) 837-7127

               Counsel for Plaintiff Hewlett




           3
758468.1
                                 CERTIFICATE OF SERVICE

           The   undersigned,   an   attorney,   certifies   that   the   foregoing   NOTICE   OF

SUPPLEMENTAL AUTHORITY IN SUPPORT OF PLAINTIFFS’ MOTIONS FOR CLASS

CERTIFICATION AND TO EXCLUDE THE EXPERT OPINION TESTIMONY OF

KENNETH R. SPONSLER was filed electronically with the Clerk of the Court using the

CM/ECF system this 14th day of December 2018 and served electronically on all counsel of

record.

                                                       /s/ Katrina Carroll
                                                       Katrina Carroll 




                                                  4
758468.1
EXHIBIT A
             Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 1 of 27




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    ROBERT H. BRAVER, for himself                )
    and all individuals similarly situated,      )
                                                 )
                         Plaintiff,              )
                                                 )      Case No. CIV-17-0383 -F
    -vs-                                         )
                                                 )
    NORTHSTAR ALARM SERVICES,                    )
    LLC, a Company, et al.,                      )
                                                 )
                         Defendants.             )


                   ORDER CERTIFYING CLASS, INCLUDING
                FINDINGS OF FACT AND CONCLUSIONS OF LAW

           Before the court is plaintiff Robert H. Braver’s motion for class certification
of the claim alleged in count one of the first amended complaint.1 Doc. no. 42.
Count one alleges that defendants’ robocalls delivered a prerecorded telemarketing
message without plaintiff’s or the class members’ prior express written consent, in
violation of the Telephone Consumer Protection Act (TCPA, or the Act), 47 U.S.C.
§227(b), and 47 C.F.R. § 64.1200(a)(3).
           An evidentiary hearing was held on the motion on June 8, 2018. At the
conclusion of the hearing the court requested supplemental briefing along with




1
  The first amended complaint was deemed further amended by the court (see doc. no. 54) after
the parties stipulated to the dismissal of count two. Accordingly, count two is no longer alleged.
Class certification has not been sought with respect to count three.
          Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 2 of 27




proposed findings of fact and conclusions of law. The briefing is complete, and the
motion is ready for determination.2
       Part I, the introduction to this order, reviews some of the general allegations,
sets out the statute and regulation upon which count one depends, and describes the
class and sub-class proposed by the plaintiff. Part II states the court’s findings of
fact. Part III states the court’s conclusions of law. When it serves readability to do
so, some fact-findings have been included in the conclusions of law portion of this
order. To the extent that any matters have been characterized as conclusions of law
when they are more accurately characterized as findings of fact, they should be so
regarded. The court’s findings and conclusions support certification of the proposed
classes, which are described in Part IV. The schedule, going forward, is addressed
in Part V.
                                       I. Introduction
                                  A. General Allegations
       Plaintiff Robert H. Braver, individually and on behalf of all others similarly
situated, brings claims against defendants, Northstar Alarm Services, LLC
(“Northstar”) and Yodel Technologies, LLC (“Yodel”), seeking to recover statutory
damages based on defendants’ alleged violations of the TCPA.
       The first amended complaint alleges that Northstar hired Yodel to initiate
telemarketing calls advertising Northstar’s home security systems. Doc. no. 7, ¶ 2.
Plaintiff alleges that Yodel initiated thousands of calls marketing Northstar’s home
security systems to residential telephone numbers using a prerecorded voice without
express written consent, including calls to plaintiff’s home telephone number, in


2
  The briefing includes the motion (doc. no. 42); NorthStar’s response brief (doc. no. 57); Yodel
Technologies’ response brief (doc. no. 59); Braver’s reply brief (doc. no. 62); Braver’s
supplemental brief (doc. no. 69); and Northstar’s supplemental brief (doc. no. 71). The hearing
transcript is at doc. no. 67.

                                               2
           Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 3 of 27




violation of the TCPA, 47 U.S.C. § 227(b)(1)(B). Id. at ¶¶ 2, 3, 18, 22, 34. Plaintiff
alleges that the defendants concealed their identities by spoofing phone numbers on
caller IDs and using fictitious business names until consumers expressed enough
interest in Northstar’s goods and services to be transferred to a live representative.
Id. at ¶¶ 19, 20, 21, 23, 24, 25, 26. Plaintiff alleges that Northstar is vicariously
liable for Yodel’s conduct. Id. at ¶¶ 36-42. 3              Plaintiff and class members seek
statutory penalties from $500 to $1500 per violation for defendants’ willful violation
of the TCPA. Id. at ¶¶ 60-62.
         B. The Statute and the Regulation Upon Which Count One Depend
     Title 47 U.S.C. § 227(b)(1)(B) makes it unlawful “to initiate any telephone call
to any residential telephone line using an artificial or prerecorded voice to deliver a
message without the prior express consent of the called party.”
     Federal Communications Commission regulations promulgated under the
TCPA include 47 C.F.R. § 64.1200, addressing delivery restrictions on telephone
calls including “telemarketing” calls.4 Subsection (a)(3) of § 64.1200 requires that
consent for “telemarketing” calls must be “prior express written consent.”5
     The term “prior express written consent” is defined in the regulation as follows.
          [A]n agreement, in writing, bearing the signature of the person called
     that clearly authorizes the seller to deliver or cause to be delivered to the
     person called advertisements or telemarketing messages using an
     automatic telephone dialing system or an artificial or prerecorded voice,


3
 The court previously dismissed any direct liability claims alleged against NorthStar, after plaintiff
confessed that issue. Doc. no. 27, p. 7.
4
  “The term “telemarketing” means the initiation of a telephone call or message for the purpose of
encouraging the purchase or rental of, or investment in, property, goods, or services, which is
transmitted to any person.” 47 C.F.R. § 64.1200(f)(12).
5
  The regulation states that except in situations not material here, “No person or entity
may…[i]nitiate any telephone call to any residential line using an artificial or prerecorded voice
to deliver a message without the prior express written consent of the called party….” 47 C.F.R.
§ 64.1200(a)(3).

                                                  3
             Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 4 of 27




       and the telephone number to which the signatory authorizes such
       advertisements or telemarketing messages to be delivered.

            (i) The written agreement shall include a clear and conspicuous disclosure
     informing the person signing that:

               (A)     By executing the agreement, such person authorizes the seller to
          deliver or cause to be delivered to the signatory telemarketing calls using an
          automatic telephone dialing system or an artificial or prerecorded voice; and

               (B)     The person is not required to sign the agreement (directly or
          indirectly), or agree to enter into such an agreement as a condition of
          purchasing any property, goods, or services.

               (C)      The term “signature” shall include an electronic or digital form
          of signature, to the extent that such form of signature is recognized as a valid
          signature under applicable federal law or state contract law.

     47 C.F.R. § 64.1200(f)(8).

                       C. Class and Subclass Requested for Certification

          The motion seeks certification of a national class and sub-class pursuant to
Fed.R.Civ.P. 23(a) and (b)(3), defined as follows.
                 Class:
                 All persons in the Red Dot Data marketing list for whom Yodel’s
          records reflect a telephone call regarding Northstar’s home security systems
          that lasted more than 30 seconds, that was handled by an agent who applied
          status code 206 or 507 to the call, and that resulted in the normal clearing
          disposition.8


6
  Status Code 20 means that the called party responded to the prerecorded prompts by stating that
they did not want to be called again. Doc. no. 42-11, pp. 32-33.
7
 Status Code 50 means that the soundboard agent played at least six prerecorded message prompts
during the call, i.e. up to the prerecorded question “Are you a U.S. citizen?” Doc. no. 42-11, pp.
34-35.
8
    “Normal clearing” indicates successful call completion to the called party. Doc. no. 42-4, p. 63.



                                                   4
          Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 5 of 27




              Subclass:
              All persons in the Red Dot Data marketing list for whom Yodel’s
       records reflect a telephone call regarding Northstar’s home security systems
       that lasted more than 30 seconds, that was handled by an agent who applied
       status code 50 to the call, and that resulted in the normal clearing disposition.

             Excluded from the class are:
             Any persons whose contact information is associated with either an IP
       address or website URL in the Red Dot Data marketing list.9

                                     II. Findings of Fact
        Northstar is in the business of providing security and home automation
systems to home owners across most of the country. Doc. no. 69-1 at 23:9-11.10
       In January of 2016, Northstar hired Yodel to place “soundboard” or “avatar”
telemarketing calls on its behalf in order to sell home security systems. Doc. no. 42-
3 at 31:7-10, 67:2-24; 42-4 at 16:617, 53:2-23, 55:6-17; doc. no. 42-5 at 98:18-24.
       During these calls, “soundboard agents” played prerecorded audio files, in a
scripted sequence, to the recipient. Doc. no. 42-5 at 97:14 – 98:1. The standard
script (with each numbered paragraph representing a separate prerecorded audio file)
begins as follows.
       1. Intro: Hello this is Amy,11 I am security advisor, can you hear me okay?
       2. Purpose: Okay, good, I am with the security help center and the reason why
          I am calling today is that there have been issues with false alarms, with

9
 Because a few of the Red Dot Data records display an IP address or URL of a marketing website
which one of the leads (sales leads, i.e. persons called) might have visited, and which might have
displayed terms and conditions requiring consent to telemarketing calls, the proposed class
definition excludes persons whose contact information, as shown in the records, is associated with
either an IP address or a website URL, in an effort to preempt consent arguments.
10
   Depositions transcripts are cited by page number. Except when citing deposition transcripts,
this order cites ecf page numbers.
11
  During the class period, the name and voice in the recordings changed but otherwise the script
remained largely unchanged.

                                                5
         Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 6 of 27




         home security systems in your neighborhood, have you been informed
         about that?
      3. Security Concern: With crime rates and mass shooting on the rise in the US
         and national security with our borders, you can see having false alarms with
         home security systems in your area can be a big concern right?
      4. My job: So it's my job to make sure that all the homes in your neighborhood
         are aware of the technologies and security programs available in your area,
         I just have a couple of questions to see what your home will qualify for.
         Are you the homeowner? . . .
Doc. no. 42-1.
      These calls were placed to persons with whom the defendants had no prior
relationship. Doc. no. 42-4 at 18:8-19:6. Defendants purchased the class members’
telephone numbers from a data vendor, Red Dot Data, which sells the landline
telephone numbers, names, and addresses of homeowners across the country. Id. at
18:2-19:6, 24:24-25:12.
      Prior to initiating the telemarketing campaign, defendants understood that
these persons had not consented to receive prerecorded calls, but purportedly
believed that they did not need consent to call landline telephone numbers. Id. at
25:20-26:12.
      The soundboard dialing system caused an invalid telephone number, which
began with the same area code as the telephone number dialed, to display on the
recipient’s caller ID. Doc. no. 42-2 at ¶¶ 36- 44; doc. no. 42- 5 at 87:9-19.
      Plaintiff received two of these calls on August 26, 2018. Doc. no. 42-13 ¶¶3-
5; doc. no. 42-14.
      The soundboard dialing system generated records of these calls. Doc. no. 42-
4 at 57:358:6; doc. no. 42-22. The call records identify, among other things, the
number dialed, the number displayed on the caller ID, the date and time of the call,




                                          6
          Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 7 of 27




the duration of the call,12 the telephone network’s disposition of the call, and the
soundboard agents’ treatment of the call via “status codes.” Doc. no. 42-2 at p. 9,
¶ 27; doc. no. 42-4 at 59:1-19, 61:8-9, 62:15-20, 63:10-19, 66:22-67:16, 68:15 –
69:7, 69:17-70:9; doc. no. 42-5 at 83:6-10.
       As previously stated, the proposed class is limited to calls resulting in status
codes 20 or 50. Status code 20 means that the called party responded to the
prerecorded prompts by stating that they did not want to be called again. Status code
50 means that the soundboard agent played at least six prerecorded prompts during
the call. See, doc. no. 42-11 at 26:10-27:19, 32:25-33:2, 34:2-35:15.
       Each one of these call records corresponds to a lead in the Red Dot Data
marketing list. Doc. no. 42-22; doc. 42-4 at 59:1-19.
       Plaintiff’s expert, Robert Biggerstaff, analyzed the call records and marketing
list and identified 239,630 persons (leads), and 252,765 calls to those persons, which
fall within the parameters of the class definition. Doc. no. 42-2 at pp. 9-10 ¶¶ 32-
33; doc. no. 67, TR at 89:1 – 90:14. He found that 47,398 persons (leads), and
54,204 calls to those persons, fall within the parameters of the sub-class definition.
Doc. no. 42-2 at p. 10 ¶ 33.
                                  III. Conclusions of Law
                                  A. Personal Jurisdiction

       Defendants argue that the court lacks personal jurisdiction over the
defendants, relying on Bristol-Myers Squibb Co. v. Superior Court of California,




12
   Yodel’s Rule 30(b)(6) witness testified at his deposition that it typically takes about 5 to 6
seconds after connection before the soundboard agent plays the first prerecorded prompt in the
script. Doc. no. 42-11 at 71:9-19.



                                               7
          Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 8 of 27




___ U.S. ___, 137 S. Ct. 1773 (June 19, 2017). The court disagrees for the reasons
stated below.
       Defendants have waived this argument by (1) failing to raise it in either their
answers or motions to dismiss, and (2) admitting personal jurisdiction in the joint
status report filed with the court.13           Defects in the district court’s personal
jurisdiction over a party are waived unless timely raised in a pre-answer motion or
in the answer. Williams v. Life Sav. & Loan, 802 F.2d 1200, 1202 (10th Cir. 1986),
citing Fed. R. Civ. P. 12(h)(1). And see, Sobol v. Imprimis Pharmaceuticals, 2018
WL 2424009, **2-3 (E.D. Mich. May 29, 2018) (rejecting argument that Bristol-
Myers was an intervening change in the law which permitted defendants to raise the
personal jurisdiction issue for the first time after failing to raise it in their answer).
       In addition, defendants’ reliance on Bristol-Myers is misplaced. This court
joins the majority of other courts in holding that Bristol-Myers does not apply to
class actions in federal court. See, e.g., Casso’s Wellness Store & Gym, LLC v.
Spectrum Lab. Prods., Inc., 2018 WL 1377608, at *5 (E.D. La. Mar. 19, 2018)
(TCPA case; noting “the lack of federalism concerns in federal court” in TCPA class
action); Sanchez v. Launch Tech. Workforce Solutions, LLC, 297 F. Supp. 3d 1360,
1367 (N.D. Ga. Feb. 14, 2018) (rejecting attempt to extend Bristol-Myers to federal
court FCRA action, noting federalism concerns did not apply); In re Chinese-
Manufactured Drywall Prod. Liability Litigation, 2017 WL 5971622, at *16 (E.D.
La. Nov. 30, 2017) (“BMS does not speak to or alter class action jurisprudence.”);
Fitzhenry-Russell v. Dr. Pepper Snapple Grp., Inc., 2017 WL 4224723, at *5 (N.D.
Calif. September 22, 2017) (not extending Bristol-Myers to class actions, noting
Bristol-Meyers was a mass tort action not a class action); Molock v. Whole Foods



13
  The joint status report, filed October 2, 2017 (after Bristol-Myers was decided), states: “The
parties stipulate that the Court has personal jurisdiction over the parties.” Doc. no. 31 at p. 2.

                                                8
           Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 9 of 27




Market, Inc., 297 F. Supp. 3d 114, 126 (D. D.C. 2018) (“Bristol-Myers does not
apply to class actions.”).
                     B. Standards For Determining Certification
      Plaintiff, as the party seeking class certification, has the burden of proof on all
prerequisites to certification. Anderson Living Trust v. WPX Energy Production,
LLC, 306 F.R.D. 312, 376 (10th Cir. 2015), citing authorities. Plaintiff has a strict
burden to show that every aspect of Rule 23 is clearly met. Trevizo v. Adams, 455
F.3d 1155, 1162 (10th Cir. 2006); and see, General Telephone Co. of Southwest v.
Falcon, 457 U.S. 147, 160 (1982) (“[A]ctual, not presumed, conformance with Rule
23(a) remains…indispensable.”).
      The first inquiry is whether the plaintiff can show the existence of the four
threshold requirements of Rule 23(a). Id. The four requirements are: 1) numerosity,
2) commonality, 3) typicality, and 4) adequacy of the representative party. The
district court must engage in its own “rigorous analysis” to decide whether these
requirements are met. CGC Holding Co., LLC v. Broad and Cassel, 773 F.3d 1076,
1085 (10th Cir. 2014) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351
(2011)).
      If the court determines that the four prerequisites of Rule 23(a) are satisfied,
“‘it must then examine whether the action falls within one of the three categories of
suits set forth in Rule 23(b).” Shook v. El Paso County, 386 F.3d 963, 971 (10th Cir.
2004), quoting Adamson v. Bowen, 855 F.2d 668, 675 (10th Cir. 1988). Here,
plaintiff seeks certification of a class under the third of these categories, per Rule
23(b)(3). Before a class action can be certified under Rule 23(b)(3), it is necessary
for the court to find that: 1) “questions of law or fact common to the members of
the class predominate over any questions affecting only individual members,” and
that 2) a class action is “superior to other available methods for the fair and efficient



                                           9
          Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 10 of 27




adjudication of the controversy.” Fed.R.Civ.P. 23(b)(3); Monreal v. Potter, 367 F.3d
1224, 1236-37 (10th Cir.2004).
       “[T]he class determination generally involves considerations that are
‘enmeshed in the factual and legal issues comprising [plaintiffs’] cause of action.”’
Coopers & Lybrand v. Livesay, 437 U.S. 463, 469 (1978), quoting Mercantile Nat.
Bank v. Langdeau, 371 U.S. 555, 558 (1963). The court’s view of the merits –
assuming that there is some basis for guessing at the merits at the class certification
stage – should not influence the decision on class certification. Eisen v. Carlisle &
Jacquelin, 417 U.S. 156, 177 (1974). Nevertheless, the required rigorous analysis
will frequently “entail some overlap with the merits of the plaintiff's underlying
claim. That cannot be helped.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351,
(2011).
       Finally, whether to grant or deny certification of a class action under Rule 23
lies within the broad discretion of the district court. Reed v. Bowen, 849 F.2d 1307,
1309 (10th Cir.1988). The decision necessarily entails weighing the practical and
prudential considerations raised by the facts unique to each case. Id. at 1309-1310.
                         C. Fed.R.Civ.P. 23(a) Requirements
                             1. Rule 23(a)(1) – Numerosity
       Rule 23(a)(1) requires that “the class [be] so numerous that joinder of all
members is impracticable.” Although there is no magic number of members which
would require class certification, classes of more than forty members have been
deemed to satisfy the numerosity requirement.            See, e.g., Horn v. Associated
Wholesale Grocers, Inc., 555 F.2d 270, 275-76 (10th Cir.1977) (class of 41 at time
of filing, or 46 at time of trial, sufficient to warrant class certification). In evaluating
numerosity, the court may also consider whether the proposed class members are
geographically dispersed. Zeidman v. J. Ray McDermott & Co., 651 F.2d 1030,
1038 (5th Cir.1981).

                                            10
        Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 11 of 27




      In this case, the proposed class and subclass contain, respectively, 239,630
and 47,398 persons residing throughout the United States. See, motion, doc. no. 42
at p. 18; and doc. no. 42-2 at pp. 10-11, ¶¶ 32-33. Joinder of 239,630 and 47,398
class members residing throughout the United States would be impracticable. The
numerosity requirement is satisfied -- a point which defendants, in any event,
concede. Doc. no. 57, p. 15.
                          2. Rule 23(a)(2) – Commonality
      Rule 23(a)(2) requires that “there are questions of law or fact common to the
class.” This is a low hurdle. Williams v. Mohawk Indus., Inc., 568 F.3d 1350, 1356
(11th Cir. 2009). Commonality requires only a single issue common to the class.
J.B. ex rel. Hart v. Valdez, 186 F.3d 1280, 1288 (10th Cir.1999). The class claims
must “depend upon a common contention … capable of classwide resolution --
which means that determination of its truth or falsity will resolve an issue that is
central to the validity of each one of the claims in one stroke.” Wal-Mart Stores, Inc.
v. Dukes, 564 U.S. 338, 350 (2011).
      A core allegation with respect to count one is that calls using a prerecorded
voice, in this case soundboard audio files, were placed to the proposed class
members’ residential telephone lines in an effort to market Northstar’s home alarm
systems. The technology in issue, called avatar or soundboard technology, involves
humans who are purportedly listening in and who attempt to press computer buttons
to generate a prerecorded response or a conversation which would be consistent with
whatever the called party might have said. Doc. no. 67, TR at pp. 46-47.
      Core allegations require determination of a number of common questions of
fact and law, including: (1) whether the soundboard/avatar files used in the calls
qualify as a “prerecorded voice” prohibited by the TCPA; (2) whether the calls
constitute “telemarketing” under the FCC’s rules; and (3) whether Northstar is liable
for calls placed on its behalf through Yodel’s system.

                                          11
          Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 12 of 27




       Defendants argue that factual variations in the calls raise individualized issues
which prevent a finding of commonality. The court rejects that argument. Based on
the evidence heard to date, it appears that all of the calls at issue delivered a
prerecorded soundboard message. See doc. 67, TR at 84:14 – 91:2 (numerous
measures taken to ensure that only calls which delivered a prerecorded soundboard
message are included in the class). Whether the use of this technology violates the
TCPA is common question for all of the calls in the proposed class. See, Margulis
v. Eagle Health Advisors, LLC, 2016 WL 1258640 (E.D. Mo. 2016) (describing use
of avatar technology and holding that these facts state a claim for relief under the
TCPA).
       Defendants also argue that common proof cannot show that all of the calls
were to residential lines. Defendant argues, for example, that some of the numbers,
including plaintiff’s, may have been used for business purposes. Defendant has
shown, for example, that plaintiff’s number was included in the “Business Listing”
section of an index of numbers complied by the Norman Chamber of Commerce.
Doc. nos. 57-4, 57-5.14
       The TCPA does not make an exception to its prohibition for calling telephone
lines if the residential line is used for a home-based business or for another business
purpose. Under other sections of the Act related to residential lines, such an
exception has been rejected by the Federal Communications Commission. See,
Rules and Regulations Implementing the TCPA, 70 FR 19330, 19331 (2005) (“We
also decline to exempt from the do-not-call rules those calls made to ‘home-based
businesses….’ ”). Explicit Congressional findings accompanying the substantive


14
  The listings in question with respect to Braver, state “INDIVIDUALS” at the end of the listing.
Doc. no. 57-4, p. 7, 11, 13; doc. no. 57-5, p. 2; doc. no. 57-6, p. 2. In addition, Braver testified
that the phone number in question had been his residential phone number since his early teen years.
Doc. no. 62-2, p. 91.

                                                12
         Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 13 of 27




provisions of the TCPA itself state: “Banning such automated or prerecorded
telephone calls to the home, except when the receiving party consents to receiving
the call or when such calls are necessary in an emergency situation affecting the
health and safety of the consumer, is the only effective means of protecting
telephone consumers from this nuisance and privacy invasion.” Public Law 102-
243, § 2(12), 105 Stat. 2394 (1991) (note to 47 U.S.C. § 227).
      The majority of courts to have considered this issue have concluded that
factual questions related to personal use, as opposed to commercial use, do not
prevent certification of consumer protection class actions. Yazzie v. Gurley Motor
Co., 2015 WL 10818834, *5 (D. N. Mex. 2015). Moreover, if issues need to be tried
to determine whether a line is a business line or a residential line, those issues could
be resolved by asking class members whether the line in question is a residential line
during the class notification process, or, in any event, through a standardized and
efficient claims process at a later stage. See, e.g., id. (issues regarding the consumer
nature of the transaction could be resolved simply by asking class members about
their vehicle use during class notification process).
      There are questions of law or fact which are common to all members of the
proposed class. The commonality requirement is satisfied.
                            3. Rule 23(a)(3) -- Typicality
      Rule 23(a)(3) requires that the claims of the representative party be “typical
of the claims ... of the class.” The purpose of the typicality requirement is to assure
that the interest of the named class representative aligns with the interests of the
class. Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir.1992). Typicality
refers to the nature of the claim of the class representative and not to the specific
facts from which it arose or to the relief sought. Id. Factual differences will not
render a claim atypical if the claim is based on the same legal or remedial theory and
arises from the same events or course of conduct as do the claims of the class.

                                          13
           Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 14 of 27




Adamson v. Bowen, 855 F.2d 668, 676 (10th Cir. 1988); Edgington v. R.G.
Dickinson and Co., 139 F.R.D. 183, 189 (D.Kan.1991) (typicality ensures the class
representative’s claims resemble the class’s claims to an extent that adequate
representation can be expected; an important part of typicality is the inquiry into
whether the representative’s interests or claims are antagonistic or adverse to those
of the class); A Aventura Chiropractic Center v. Med Waste Management, 2013 WL
3463489, *4 (S.D. Fla. 2013) (“A Aventura satisfies typicality as the course of
conduct that produced its TCPA claim also produced the claims of the proposed
class.”)
       Defendants argue that Braver’s claim is not typical because his number was
published by the Norman Chamber of Commerce. That argument is specious. The
evidence shows quite clearly that defendants wanted to call residential telephone
numbers and obtained Braver’s number not from the Norman Chamber of
Commerce but from Red Dot Data. The fact that Braver’s number is included in a
publication by the Norman Chamber of Commerce does not defeat typicality.
       Braver’s claim and the class members’ claims arise from the same operative
allegation: that without express written consent, a call was initiated, using a
prerecorded voice, to Braver’s and the class members’ residential telephone lines,
in an effort to market Northstar’s home security systems, in violation of the TCPA.
Braver’s claim is typical of the class member’s claims. The typicality requirement
is satisfied.
                           4. Rule 23(a)(4) -- Adequacy
       Rule 23(a)(4) requires that the representative party must “fairly and
adequately protect the interests of the class.”      With regard to the adequacy
requirement, two questions must be resolved: (1) do the named plaintiff and his
counsel have any conflicts of interest with other class members? and (2) will the
named plaintiff and his counsel prosecute the action vigorously on behalf of the

                                         14
          Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 15 of 27




class? Rutter &Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1187-1188 (10th
Cir.2002). Thus, adequacy factors in potential conflicts of class counsel, and
competency of class counsel. Id., citing Amchem Prods, Inc. v. Windsor, 521 U.S.
591, 626, n.20 (1997).
       No conflicts of interests have been identified and none are apparent here.
Defendants do not dispute the competence of the proposed class counsel, and
counsel are experienced litigators in civil cases, including in class actions. Braver’s
own experience in litigating TCPA matters and his knowledge of the TCPA speak
to his ability to vigorously advocate on behalf of the class. His understanding of
many of the technical aspects of this case, as was plainly evident at the hearing, is
impressive. Furthermore, like every other class member, plaintiff has a claim for
statutory damages and injunctive relief under the TCPA. See, 47 U.S.C. § 227(b)(3)
(providing “$500 in damages for each such violation,” injunctive relief, or both).
These common interests support plaintiff's adequacy in this case.15
       Defendants speculate that members of the class may not wish to pursue
injunctive relief under the TCPA and would have a conflict with Braver, who stated
in his deposition that injunctive relief was “not negotiable.” This speculation does
not create a conflict of interest or render Braver an inadequate class representative.
An alleged conflict must be more than merely speculative or hypothetical; there must
be a showing that the conflict is a real probability. See, e.g., Robertson v. National
Basketball Ass’n, 389 F. Supp. 867, 899 (S.D.N.Y.1975) (class action determination
would not be denied absent a showing that the alleged potential conflicts were real



15
  There is a relationship between typicality and adequacy requirements. See, e.g., Meyers v.
Southwestern Bell Telephone Co., 181 F.R.D. 499, 501 (W.D. Okla. 1997) (typicality and
adequacy are interrelated; if the representative claims are not typical of the class, they cannot
adequately protect the interests of the absent class members).



                                               15
           Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 16 of 27




probabilities and not “mere imaginative speculation”). Furthermore, the election of
statutory damages and injunctive relief as remedies by Braver would benefit the
members of the class. The interests of Braver align with the interests of the class;
their interests are not antagonistic to each other.
      Defendants argue that Braver is inadequate because he “will place his own
interests above the class’s and even abandon class claims altogether, if it suits his
purposes.” The evidence indicates otherwise. For example, defendants offered
Braver a substantial sum of money to dismiss his claims in this case and abandon
the class, which he rejected. Doc. no. 67, TR at 36. The court concludes that Braver
can be relied upon to see to it that the interests of the class come first and that, for
instance, if the case is to be settled, it is settled on a basis that provides substantial
relief to his fellow class members (commensurate with the merits as they may appear
at that juncture), rather than a pittance for the class members and a windfall for class
counsel.
      Defendants also argue that Braver has made a business of pursuing TCPA
claims and has made money pursuing claims and lawsuits. Defendants argue that
Braver chose to have his number removed from the national do not call registry years
ago, so that Braver “chooses to receive telemarketing calls.” Doc. no. 57, p. 11. The
fact that Braver has previously pursued TCPA claims and lawsuits is not
disqualifying. If defendants’ argument regarding the do not call registry is intended
to suggest that Braver consented to the calls so that he is disqualified, the court
rejects that argument; taking one’s name off the national do not call registry is not
the same thing as consent.
      Braver is a fair and adequate representative for the proposed class. The
adequacy requirement of Rule 23(a)(4) is satisfied.




                                           16
        Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 17 of 27




                      D. Fed.R.Civ.P. 23(b)(3) Requirements
                                 1. Predominance
      The predominance requirement is similar to but far more demanding than the
commonality requirement of Rule 23(a). Amchem Products, 521 U.S. 591, 623-24.
While commonality requires the presence of common questions of law and fact, Rule
23(b)(3) requires that “questions of law or fact common to class members
predominate over any questions affecting only individual members.” Fed.R.Civ.P.
23(b)(3). The “predominance inquiry tests whether proposed classes are sufficiently
cohesive to warrant adjudication by representation.” Amchem Products, 521 U. S.
591, 623.        In other words, the inquiry “asks whether the common,
aggregation-enabling, issues in the case are more prevalent or important than the
non-common, aggregation-defeating, individual issues.”       Tyson Foods, Inc. v.
Bouaphakeo, ___ U.S. ___, 136 S. Ct. 1036, 1045 (2016). “When one or more of
the central issues in the action are common to the class and can be said to
predominate, the action may be considered proper under Rule 23(b)(3) even though
other important matters will have to be tried separately, such as damages or some
affirmative defenses peculiar to some individual class members.” Id. For the
predominance requirement to be met, plaintiff’s claims must stem from a “common
nucleus of operative facts” and not have “material variations in elements.” See,
Esplin v. Hirschi, 402 F.2d 94, 99 (10th Cir. 1968); Edgington v. R. G. Dickinson
and Co., 139 F.R.D. 183, 191 (D. Kan. 1991).
      The elements of the TCPA claim in issue here are the initiation of (1)
telemarketing calls (2) to any residential telephone line (3) using an artificial or
prerecorded voice to deliver a message. 47 U.S.C. § 227(b)(1)(B); 47 C.F.R.
§64.1200(a)(3). Class-wide evidence will determine each of these elements. For
example, common evidence will show the purpose of the calls; a common legal
question will be whether the purpose of the calls qualifies as telemarketing. See, 47

                                         17
          Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 18 of 27




C.F.R. § 64.1200(f)(12) (definition of telemarketing). Similarly, common evidence
is credibly predicted to show that every class member received a call using a
soundboard voice. See, doc. no. 67, TR. at 84:14 – 91:2 (Robert Biggerstaff). A
common question will be whether this qualifies as a prerecorded message under the
Act.
       Defendants make various arguments in an attempt to show that the
predominance requirement has not been met. Below, the court addresses some of
these arguments, all of which are rejected.
       Defendants argue that class-wide evidence cannot identify calls that include
live human voices; however, the fact that some calls may have included live voices,
at some stage, does not defeat any of the elements of the claim.
       Defendants argue that class-wide evidence cannot prove who was on the line
during each call; however, the subscriber has statutory standing under the TCPA to
bring a claim for calls made to that number regardless of whether he personally
answered the call. As stated in Maraan v. DISH Network, L.L.C., 2014 WL
6603233 at *5 (S.D. Ohio 2014): “That Dr. Maraan did not answer the calls does not
rob him of standing in this Court’s view. He subscribed to a cellular telephone
service on behalf of himself and other family members, a fairly typical and provider-
encouraged scenario, and that status alone permits him to bring suit under the
TCPA.”16 Arguments about who answered the phone do not defeat the
predominance requirement.
       Defendants argue that class-wide evidence cannot prove that the residential
line requirement is met; however, common evidence shows that defendants intended


16
  Leyse v. Bank of Am. Nat’l Ass’n, 804 F.3d 316 (3d Cir. 2015), does not hold otherwise. That
decision addressed whether other residents (i.e. non-subscribers) have standing. It held that even
non-subscribers who reside within the household fall within the zone of interests of the act. Id. at
325-27.

                                                18
          Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 19 of 27




to call, and did call, residential telephone numbers. Northstar is in the business of
providing “security and home automation systems to home owners across most of
the country.” Doc. no. 69-1 at 23:9-11. It was for that reason that Northstar
purchased a marketing list from Red Dot Data “for homeowners specifically,”
containing their landline telephone numbers. Doc. no. 42-4 at 18:2 -- 19:16; 25:2-
6.17 Arguments about Braver’s phone number as it appeared in a Chamber of
Commerce business listing are of negligible relevance here.
       Defendants also argue that the issue of Northstar’s vicarious liability for the
calls requires individual inquiries into the belief of each class member with respect
to whether Yodel was an agent of Northstar. The question of actual authority,
however, depends upon the relationship and conduct between the defendants and
requires no evidence from any consumer. Krakauer v. Dish Network L.L.C., 311
F.R.D. 384, 395 (M.D. N. Car. 2015). Thus, it is an issue which depends upon
class-wide evidence. If plaintiff presents evidence sufficient for a jury to find actual
authority, then any alleged individual issues regarding apparent authority or
ratification will not predominate, as “it will not be necessary to reach apparent
authority or ratification if [Plaintiff] and the class prevail on an actual authority
theory.” Id. at 396.
       Furthermore, vicarious liability under theories of apparent authority and
ratification are also subject to class-wide proof. Ratification depends on defendants’
post-message behavior without concern for any conduct by the class members.
Kristensen v. Credit Payment Servs., 12 F.Supp.3d 1292, 1306 (D. Nev. 2014); see


17
   Defendants argue that there is no list called the “Red Dot Data marketing list,” the list referred
to in the proposed class descriptions. However, as explained in the deposition testimony cited in
the accompanying text (doc. no. 42-4 at p.18), a marketing list was compiled by Yodel from Flex
Marketing Group, LLC, and Red Dot Data, LLC. And see, Kristensen v. Credit Payment Services,
12 F. Supp.3d 1292, 1303 (D. Nev. 2014) (“Data from T-Mobile calling lists can be used to identify
the individual class members.”).

                                                19
         Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 20 of 27




also, Valle v. Global Exch. Vacation Club, 320 F.R.D. 50, 61 (C.D. Cal. 2017)
(holding individual ratification issues do not predominate because “common
question is whether Defendants ratified [] conduct by accepting customers [] sent to
[it]”). Similarly, apparent authority depends on whether a reasonable person would
believe that the caller had authority to act on behalf of Northstar. Kristensen, 12
F.Supp.3d at 1306. Because the inquiry is limited to how a reasonable person would
perceive the calls at issue, there is no need to determine how individual class
members perceived the calls. See also, Hawk Valley, Inc. v. Taylor, 301 F.R.D.
169, 188 (E.D. Pa. 2014) (certifying TCPA class and rejecting argument that
individual issues regarding vicarious liability predominated).
      As explained below, the court also rejects defendants’ argument that
individualized consent issues defeat the predominance requirement or otherwise
defeat certification of a class.
      Prior express written consent to the calls in question constitutes an affirmative
defense. 47 U.S.C. §227(b)(1)(B); 47 C.F.R. § 64.1200(a)(3); Van Patten v. Vertical
Fitness Group, 847 F.3d 1037, 1044 (9th Cir. 2017); Gupta v. E*Trade Bank, 2013
WL 12155220 at *2 (D. N. Mex. 2013) (citing a 2011 Ninth Circuit opinion,
unpublished, and Breslow v. Wells Fargo Bank, N.A., 857 F. Supp.2d 1316, 1319
(S.D. Fla. 2012). Thus, these arguments go to a defense, not to an element of
plaintiff’s claim alleged in count one.
      Furthermore, consent may be a common question in cases, such as this one,
in which evidence shows defendants had no prior relationship with class members
and that defendants purchased their telephone numbers from a third party. See, Gene
v. Gene LLC v. BioPay LLC, 541 F.3d 318, 328 (5th Cir. 2008) (“whether the
inclusion of the recipients’ fax numbers in the purchased database indicated their
consent to receive fax advertisements” was a common question and “there were
therefore no questions of individual consent.”); Hinman v. M & M Rental Ctr., 545

                                          20
          Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 21 of 27




F.Supp.2d 802, 807 (N.D. Ill. 2008) (“M and M’s fax broadcasts were transmitted
en masse based on the ‘leads’ list compiled several years earlier. Under the
circumstances, the question of consent may rightly be understood as a common
question. . . . The possibility that some of the individuals on the list may separately
have consented to the transmissions at issue is an insufficient basis for denying
certification.”).
       In any event, defendants, to date, have presented no evidence of any written
consent, making such a defense speculative (to be charitable about it).18 Such a
speculative defense does not defeat predominance.                 See, Del Valle v. Global
Exchange Vacation Club, 320 F.R.D. 50, 61 (C.D.Cal., 2017) (“Defendants’
speculation that customers may have given their consent to receive telemarketing
calls . . . is not sufficient to defeat class certification -- especially where Plaintiff
has offered persuasive evidence that [defendants do] not obtain express consent
before cellular phone numbers are called by Defendants’ vendors on their behalf.”
); Booth v. Appstack, Inc., 2015 WL 1466247, at *10–12 (W.D.Wash. 2015) (“in
the absence of any affirmative evidence of consent, consent is a common issue with
a common answer,” citation omitted).
       The court concludes that while it is conceivable consent issues might require
determination separate from class-wide issues at a later stage, common issues
(including common issues related to consent)19 plainly predominate.
       The predominance requirement is satisfied.


18
  There was deposition testimony that Yodel told NorthStar the people called had “given consent”
but that NorthStar did not inquire as to whether the people called had given their express written
consent, signed, and expressly stating that they were consenting to receive prerecorded calls. Doc.
no. 42-3, p. 171.
19
 For example, to the extent that a standardized consent document is ever identified, whether it
meets the disclosure standard of 47 C.F.R. § 64.1200(f)(8) will be a common question.



                                                21
           Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 22 of 27




                                           2. Superiority
       The superiority requirement of Rule 23(b)(3) ensures that “a class action is
superior to other available methods for fairly and efficiently adjudicating the
controversy.” The “class action device is frequently superior where proceeding
individually would be difficult for class members with small claims.” Belote v.
Rivet Software, Inc., 2013 WL 2317243, *4 (D. Colo. 2013), paraphrasing Seijas v.
Republic of Argentina, 606 F.3d 53, 58 (2d Cir. 2010). See, Mims v. Arrow
Financial Services, LLC, 565 U.S. 368, 386 (2012) (recognizing that plaintiffs are
unlikely to pay a $350 filing fee20 to advance an individual TCPA claim for $500).
A class action avoids this problem by aggregating what would otherwise be a series
of “too small” potential individual recoveries. See, In re Checking Acct. Overdraft
Litig., 286 F.R.D. 645, 659 (S.D. Fla. 2012) (“The class action fills an essential role
when the plaintiffs would not have the incentive or resources to prosecute relatively
small claims in individual suits, leaving the defendant free from legal
accountability.”)
      The court also notes that, as a general proposition, class relief is potentially
available for all claims, including minimum statutory damage claims, assuming there
is no clear expression of congressional intent to exempt the claims from Rule 23.
See, Califano v. Yamasaki, 442 U.S. 682, 700 (1979) (“[i]n the absence of a direct
expression by Congress of its intent to depart from the usual course of trying ‘all
suits of a civil nature’ under the [Federal] Rules [of Civil Procedure] established for
that purpose, class relief is appropriate in civil actions brought in federal court....”).
There is no express restriction of class relief with respect to claims under the TCPA.
In addition, there is no incentive for suit created by any fee-shifting provision under
the TCPA.

      20
           The current filing fee in this court is $400.00.


                                                  22
         Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 23 of 27




       Defendants argue that Braver’s own past success in bringing individual claims
indicates that class treatment is not superior. The court rejects this argument.
       The circumstances of this action include:       standardized conduct by the
defendants, impacting numerous consumers who are geographically dispersed; a
potential recovery by an individual consumer which is most likely too small to
justify bringing an individual action; and evidence which indicates that defendants
took steps to conceal their identity from the persons called, making it difficult for
consumers to obtain the type of information that would permit them to pursue
individual remedies. Given these circumstances, class action certification enables
consumers to obtain a financial recovery (if legally and factually warranted) they
might not have otherwise pursued on their own behalf, or which they might have
been unable to pursue on their own behalf. At this juncture, the court does not
perceive any insurmountable difficulties in managing a class action. For example,
compliance with the notice requirements of Rule 23 should not pose a problem as
defendants have records identifying the numbers called.
       Class treatment will provide the fairest and most efficient adjudication of the
alleged violations of the TCPA. The superiority requirement of Rule 23(b)(3) is
satisfied.
                     E. The Class Definitions: Ascertainability
       Although not enumerated in Rule 23, some courts require that a class
definition be “precise, objective, and presently ascertainable.” Lavigne v. First
Community Bancshares, Inc., 2018 WL 2694457, *6 (D. N.Mex. June 5, 2018)
(certifying TCPA class).
       The Tenth Circuit has not spoken on this requirement and several circuits have
rejected it. See, City Select Auto Sales, Inc. v. BMW Bank of North America, Inc.,
867 F.3d 434, 443 (3d Cir. 2017) (concurring opinion notes that the Second, Sixth,
Seventh and Ninth Circuits have rejected this requirement and argues that the Third

                                         23
         Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 24 of 27




Circuit should do so as well; in City Select, the majority reversed the district court’s
denial of certification). Nevertheless, district courts within this circuit have applied
a standard of ascertainability which requires: first, that the class be defined with
reference to objective criteria; and second, a reliable and administratively feasible
mechanism for determining whether putative class members fall within the class
definition. See, e.g., In re: Cox Enterprises, Inc. Set-Top Cable Television Box
Antitrust Litigation, 2014 WL 104964, *2 (W.D. Okla. Jan. 9, 2014), citing Hayes
v. Wal-Mart Stores, Inc., 725 F.3d 349, 355 (3d Cir. 2013).
      Here, the proposed class definitions are precise and objective.              Phone
numbers, names, and addresses of class members appear in the documents of Red
Dot Data. The ascertainability requirement is generally satisfied where such
business records can be used to identify the class.            See e.g., AA Suncoast
Chiropractic Clinic, P.A. v. Progressive Am. Ins. Co., 321 F.R.D. 677, 684 (M.D.
Fla. 2017) (“Defendants’ records, data, and electronic systems . . . satisfy the
objective criteria necessary to ascertain the class members. . . . The inquiry does
not require a highly individualized assessment of the insureds because [certain
information] . . . is readily accessible from Defendants’ files.”).
      A list of telephone numbers that fall within the class definition satisfies the
ascertainability requirement, and here there is additional contact information on top
of that, available in the data. See, Sandusky Wellness Center, LLC v. Medtox Sci.,
Inc., 821 F.3d 992, 997 (8th Cir. 2016) (finding, in a TCPA case, that “fax logs
showing the numbers that received each fax are objective criteria that make the
recipient clearly ascertainable”); American Copper & Brass v. Lake City Industrial
Products, Inc., 757 F.3d 540 (6th Cir. 2014) (“the fax numbers are objective data
satisfying the ascertainability requirement.”); Birchmeier v. Caribbean Cruise Line,
Inc., 302 F.R.D. 240, 248 (N.D. Ill. 2014) (“it is fairly clear that the identities of the
persons whose numbers are on plaintiffs’ list of 930,000 -- indeed, the subscribers

                                           24
         Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 25 of 27




for those numbers at the time defendants called them -- are sufficiently
ascertainable”); Kristensen v. Credit Payment Services, 12 F.Supp.3d 1292, 1303
(D. Nev. 2014) (“Data from T-Mobile calling lists can be used to identify the
individual class members. Prospective plaintiffs can readily identify themselves as
class members based on receipt of the text message.”); Palm Beach Golf Center-
Boca, Inc. v. Sarris, 311 F.R.D. 688, 692, 694 (S.D. Fla. 2015) (report indicated
there was an error-free transmission of a one-page fax to 7,058 unique fax numbers
on certain dates; court stated, “The proposed class definition here is similar to those
approved by numerous courts in other B2B TCPA class actions. The majority of
courts to consider the issue have concluded that such a definition, supported by a
report like the Biggerstaff report prepared for this case, satisfies Rule 23’s implicit
ascertainability and administrative feasibility requirement.”).
      Defendants argue that a class is not sufficiently definite if it includes persons
who have no claim because, for example, no prerecorded message was played in
certain situations, making it necessary to listen to each of the calls to identify proper
class members. Defendants argue it would not be administratively feasible to
identify class members by this method, which means that the class is not sufficiently
ascertainable. Defendants have offered no evidence to show that the proposed class
includes individuals to whom no prerecorded message was played, and plaintiff’s
proposed class and evidence makes such situations extremely unlikely.                For
example, the length of the call which is used to define the proposed class (calls
lasting 30 seconds) would eliminate situations in which a called person hung up
before the prerecorded message was played.           Furthermore, if it should prove
necessary, these types of concerns could be addressed by a claims procedure after
the major, common issues are determined on a class-wide basis.
      Defendants argue that ascertainability has not been shown because there may
be some class members who have no claim because they did not personally answer

                                           25
         Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 26 of 27




the phone when their number was dialed. The court rejects this contention because,
as previously explained, the subscriber to a particular phone number has standing
without regard to whether he answered the call in question.
      Defendants also argue that ascertainability concerns are raised because the
class is an improperly defined “fail safe” class. Defendants cite Taylor v. Universal
Auto Group I, Inc., 2014 WL 6654270, at *22 (W.D.Wash.,2014) (inclusion of the
“without prior consent” language in the national classes definition makes it a fail
safe class; rather than deny certification, court provided plaintiff with an opportunity
to refine the class definition). The class definitions proposed by the plaintiff are not
defined in terms of consent, and there is no fail safe problem.
      Ascertainability requirements are satisfied.
                               IV. Class Certification
      After careful consideration, the court finds and concludes that plaintiff has
satisfied the requirements of Rule 23(a) and Rule 23(b)(3). This case is well-suited
to adjudication under Rule 23.        Plaintiff’s motion for class certification is,
accordingly, GRANTED. Doc. no. 42.
      As proposed by the plaintiff, the following class and subclass are
CERTIFIED with respect to count one of the first amended complaint.
             Class:
             All persons in the Red Dot Data marketing list for whom Yodel’s
      records reflect a telephone call regarding Northstar’s home security systems
      that lasted more than 30 seconds, that was handled by an agent who applied
      status code 20 or 50 to the call, and that resulted in the normal clearing
      disposition.

             Subclass:
             All persons in the Red Dot Data marketing list for whom Yodel’s
      records reflect a telephone call regarding Northstar’s home security systems
      that lasted more than 30 seconds, that was handled by an agent who applied
      status code 50 to the call, and that resulted in the normal clearing disposition.


                                          26
           Case 5:17-cv-00383-F Document 72 Filed 10/15/18 Page 27 of 27




               Excluded from the class are:
               Any persons whose contact information is associated with either an IP
         address or website URL in the Red Dot Data marketing list.

                                     V. Schedule
        The parties are DIRECTED to confer with a view to filing a jointly proposed
schedule which addresses the timing of notice to the class, as well as the timing of
any pre-trial motions or other pre-trial matters that will require the court to rule. The
jointly proposed schedule SHALL also inform the court of plaintiff’s position
regarding the status of count three of the first amended complaint. The jointly
proposed schedule is DUE within thirty days of the date of this order. After review
of the jointly proposed schedule, the court will determine whether it is necessary to
hold another scheduling conference at this stage. If the parties are unable to agree
on a jointly proposed schedule, they shall so notify the court within thirty-one days
of the date of this order.
        IT IS SO ORDERED this 15th day of October, 2018.




17-0383p014 rev.docx




                                           27
EXHIBIT B
Appellate Case: 18-603       Document: 010110097591       Date Filed: 12/13/2018    Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                         UNITED STATES COURT OF APPEALS                           Tenth Circuit

                                 FOR THE TENTH CIRCUIT                         December 13, 2018
                             _________________________________
                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
   NORTHSTAR ALARM SERVICES LLC,
   a Utah limited liability company, YODEL
   TECHNOLOGIES LLC,

         Petitioners,

   v.                                                            No. 18-603
                                                         (D.C. No. 5:17-CV-00383-F)
   ROBERT H. BRAVER, for himself and all                        (W.D. Okla.)
   individuals similarly situated,

         Respondent.
                             _________________________________

                                          ORDER
                             _________________________________

  Before TYMKOVICH, Chief Circuit Judge, BRISCOE and EID, Circuit Judges.
                   _________________________________

         This matter is before the court on Petitioner Northstar Alarm Services, LLC’s

  Petition for Permission to Appeal Order Certifying Class. On October 30, 2018, Yodel

  Technologies filed a joinder to the Petition. We also have a response from Robert Braver,

  a Motion for Leave to File Reply in Support of Petition for Permission to Appeal Order

  Certifying Class, and a response filed in opposition to the reply motion.

         As a preliminary matter, we grant petitioners’ motion seeking leave to file a reply

  in support of the Petition. The reply attached to that motion shall be shown on the docket

  as filed effective the date of this order. We have reviewed and considered the reply in

  evaluating the Petition.
Appellate Case: 18-603      Document: 010110097591          Date Filed: 12/13/2018   Page: 2



         Upon careful consideration of all the materials on file, however, the Petition is

  denied. In denying this request for permission to appeal we note the language of Federal

  Rule of Civil Procedure 23(c)(1)(C), which allows the district court to alter or amend an

  order on class certification. Should legal or evidentiary developments warrant, the district

  court may, in its discretion, revisit certification.




                                                   Entered for the Court



                                                   ELISABETH A. SHUMAKER, Clerk




                                                  2
